Title: To Thomas Jefferson from Levett Harris, 10 August 1806
From: Harris, Levett
To: Jefferson, Thomas


                                                
                            Sir
                     
                            St. Petersburg 10 August 1806
                        

                        The bearer of my dispatches conveying the letter of his Imperial Majesty to your Excellency & who will have the pleasure to deliver you this is my friend Mr. Alexander J Smith with whom I am commercially connected in this Country his establishment is the first for the transactions of the commercial concerns of America to Russia.   Mr Smith proceeds immediately on his landing in the United States to the seat of Government to execute the charge I have intrusted to him on this Occasion.
                  Permit this Sir, to serve as an introduction of this amiable Young Gentleman to the Acquaintance of your Excellency and Let it procure him near You notice & attention as Mr. Smith purposes making a tour through the U.S. I Shall feel additionally sensible by Your Excellency’s extending to him such services and good Offices as he may require
                  I have the honor to be with great respect & Consideration Your Excellency’s Most Obedient & most humble servant
                        
                            Levett Harris.
                        
                    